Determination of respondent Police Commissioner, dated March 3, 2001, finding petitioner guilty of using excessive force against an individual and suspending him from duty for 15 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce Allen, J.], entered July 19, 2001) dismissed, without costs.
Substantial evidence, including the testimony of the complainant, supports the Commissioner’s finding that petitioner used excessive force against another person (see Matter of Seligson v Kerik, 295 AD2d 262). Contrary to petitioner’s claim, he received ample notice that he was charged with using excessive force against the complainant while on duty on February 26, 1999; the fact that the altercation occurred at the precinct and not, as charged, at the site of the immediately preceding car stop was, under the circumstances, inconsequential (cf. Matter of Murray v Murphy, 24 NY2d 150). Finally, the penalty, suspension for 15 days, does not shock the conscience (see Matter of Kelly v Safir, 96 NY2d 32, 39-40). Concur — Williams, P.J., Rosenberger, Rubin, Friedman and Gonzalez, JJ.